     Case 2:07-cr-00216-WBS-DB Document 30 Filed 11/10/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   TRAVIS HEFFLEY,                                   No. 2:07-cr-0216-WBS-DB
12                      Petitioner,
13           v.                                        ORDER
14   UNITED STATES OF AMERICA,
15                      Respondent.
16

17           Petitioner, a federal prisoner proceeding pro se, has filed a document titled “Motion to

18   Suspend Psychiatric Treatment.” (ECF No. 23.) The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On September 24, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on petitioner and which contained notice to petitioner that any objections to

22   the findings and recommendations were to be filed within fourteen days. Petitioner has filed

23   objections to the findings and recommendations.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   /////
                                                      1
     Case 2:07-cr-00216-WBS-DB Document 30 Filed 11/10/20 Page 2 of 2


 1             Accordingly, IT IS HEREBY ORDERED that:

 2             1. The findings and recommendations filed August 17, 2020, are adopted in full;

 3             2. Petitioner’s motion (ECF No. 23) is denied. Petitioner’s application for a writ of

 4   habeas corpus is dismissed, without prejudice, for lack of jurisdiction.

 5             3. The court declines to issue the certificate of appealability referenced in 28 U.S.C. §

 6   2253.

 7   Dated: November 9, 2020

 8

 9

10
     /heff0216.804
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
